DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 21,22,23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Klossner (2015/0250143).  Klossner discloses system which dispenses a dose of fluid on an animal, comprising: an annular ring collar apparatus 22 configured to extend around the animal, the annular ring apparatus comprising an electronic fluid dispensing device 45, wherein the electronic fluid dispensing device is battery 62 powered: an attachment band 54  configured to attach the annular ring apparatus, including the electronic fluid dispensing device, to the animal; wherein the attachment .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klossner.  Although Klossner shows wherein the electronic fluid dispensing device comprises a battery and one or more electronic components; wherein the fluid dispensing port, the battery and the one or more electronic components are disposed in an enclosure [Fig 4], it is not specifically disclosed wherein the enclosure  provides an enclosure which is sealed to meet IP64 and/or IP67 fluid and particulate ingress requirements per International Electrotechnical Commission International Standard IEC 60529.  It would have been obvious to one skilled in the art to provide that the enclosure provides such a sealed environment in order to protect the components from being tampered with inadvertently by the animal. 
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klossner in view of Dorton (2005/0217609).  Dorton et al. show an animal carried system which dispenses a dose of fluid which comprises a fastening system or collar 12 .
Allowable Subject Matter
Claims 2-17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal accessories having fluid dispensing mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644